
	

113 HR 5609 IH: Vessel Incidental Discharge Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5609
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Hunter (for himself, Mr. Cummings, Mr. LoBiondo, Mr. Richmond, Mr. Jones, Mr. Luetkemeyer, Mr. Cooper, Mr. Jolly, Ms. Herrera Beutler, Mr. Young of Alaska, and Mr. Enyart) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To provide for the establishment of nationally uniform and environmentally sound standards
			 governing discharges incidental to the normal operation of a vessel.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Vessel Incidental Discharge Act.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Regulation and enforcement.
					Sec. 4. Uniform national standards and requirements for the regulation of discharges incidental to
			 the normal operation of a vessel.
					Sec. 5. Treatment technology certification.
					Sec. 6. Exemptions.
					Sec. 7. Alternative compliance program.
					Sec. 8. Judicial review.
					Sec. 9. Effect on State authority.
					Sec. 10. Application with other statutes.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
			(2)Aquatic nuisance speciesThe term aquatic nuisance species means a nonindigenous species (including a pathogen) that threatens the diversity or abundance of
			 native species or the ecological stability of navigable waters or
			 commercial, agricultural, aquacultural, or recreational activities
			 dependent on such waters.
			(3)Ballast water
				(A)In generalThe term ballast water means any water, including any sediment suspended in such water, taken aboard a vessel—
					(i)to control trim, list, draught, stability, or stresses of the vessel; or
					(ii)during the cleaning, maintenance, or other operation of a ballast water treatment technology of the
			 vessel.
					(B)ExclusionsThe term ballast water does not include any pollutant that is added to water described in subparagraph (A) that is not
			 directly related to the operation of a properly functioning ballast water
			 treatment technology under this Act.
				(4)Ballast water performance standardThe term ballast water performance standard means the numerical ballast water discharge standard set forth in section 151.2030 of title 33,
			 Code of Federal Regulations or section 151.1511 of title 33, Code of
			 Federal Regulations, as applicable, or a revised numerical ballast water
			 performance standard established under subsection (a)(1)(B), (b), or (c)
			 of section 4 of this Act.
			(5)Ballast water treatment technology or treatment technologyThe term ballast water treatment technology or treatment technology means any mechanical, physical, chemical, or biological process used, alone or in combination, to
			 remove, render harmless, or avoid the uptake or discharge of aquatic
			 nuisance species within ballast water.
			(6)BiocideThe term biocide means a substance or organism, including a virus or fungus, that is introduced into or produced by
			 a ballast water treatment technology to reduce or eliminate aquatic
			 nuisance species as part of the process used to comply with a ballast
			 water performance standard under this Act.
			(7)Discharge incidental to the normal operation of a vessel
				(A)In generalThe term discharge incidental to the normal operation of a vessel means—
					(i)a discharge into navigable waters from a vessel of—
						(I)
							(aa)ballast water, graywater, bilge water, cooling water, oil water separator effluent, anti-fouling
			 hull coating leachate, boiler or economizer blowdown, byproducts from
			 cathodic protection, controllable pitch propeller and thruster hydraulic
			 fluid, distillation and reverse osmosis brine, elevator pit effluent,
			 firemain system effluent, freshwater layup effluent, gas turbine wash
			 water, motor gasoline and compensating effluent, refrigeration and air
			 condensate effluent, seawater pumping biofouling prevention substances,
			 boat engine wet exhaust, sonar dome effluent, exhaust gas scrubber
			 washwater, or stern tube packing gland effluent; or
							(bb)any other pollutant associated with the operation of a marine propulsion system, shipboard
			 maneuvering system, habitability system, or installed major equipment, or
			 from a protective, preservative, or absorptive application to the hull of
			 a vessel;
							(II)weather deck runoff, deck wash, aqueous film forming foam effluent, chain locker effluent, non-oily
			 machinery wastewater, underwater ship husbandry effluent, welldeck
			 effluent, or fish hold and fish hold cleaning effluent; or
						(III)any effluent from a properly functioning marine engine; or
						(ii)a discharge of a pollutant into navigable waters in connection with the testing, maintenance, or
			 repair of a system, equipment, or engine described in subclause (I)(bb) or
			 (III) of clause (i) whenever the vessel is waterborne.
					(B)ExclusionsThe term discharge incidental to the normal operation of a vessel does not include—
					(i)a discharge into navigable waters from a vessel of—
						(I)rubbish, trash, garbage, incinerator ash, or other such material discharged overboard;
						(II)oil or a hazardous substance as those terms are defined in section 311 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321);
						(III)sewage as defined in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C.
			 1322(a)(6)); or
						(IV)graywater referred to in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C.
			 1322(a)(6));
						(ii)an emission of an air pollutant resulting from the operation onboard a vessel of a vessel
			 propulsion system, motor driven equipment, or incinerator; or
					(iii)a discharge into navigable waters from a vessel when the vessel is operating in a capacity other
			 than as a means of transportation on water.
					(8)Geographically limited areaThe term geographically limited area means an area—
				(A)with a physical limitation, including limitation by physical size and limitation by authorized
			 route, that prevents a vessel from operating outside the area, as
			 determined by the Secretary; or
				(B)that is ecologically homogeneous, as determined by the Secretary, in consultation with the heads of
			 other Federal departments or agencies as the Secretary considers
			 appropriate.
				(9)ManufacturerThe term manufacturer means a person engaged in the manufacture, assemblage, or importation of ballast water treatment
			 technology.
			(10)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating.
			(11)VesselThe term vessel means every description of watercraft or other artificial contrivance used, or practically or
			 otherwise capable of being used, as a means of transportation on water.
			3.Regulation and enforcement
			(a)In generalThe Secretary, in consultation with the Administrator, shall establish and implement enforceable
			 uniform national standards and requirements for the regulation of
			 discharges incidental to the normal operation of a vessel. The standards
			 and requirements shall—
				(1)be based upon the best available technology economically achievable; and
				(2)supersede any permitting requirement or prohibition on discharges incidental to the normal
			 operation of a vessel under any other provision of law.
				(b)Administration and enforcementThe Secretary shall administer and enforce the uniform national standards and requirements under
			 this Act. Each State may enforce the uniform national standards and
			 requirements under this Act.
			4.Uniform national standards and requirements for the regulation of discharges incidental to the
			 normal operation of a vessel
			(a)Requirements
				(1)Ballast water management requirements
					(A)In generalNotwithstanding any other provision of law, the requirements set forth in the final rule, Standards
			 for Living Organisms in Ships’ Ballast Water Discharged in U.S. Waters (77
			 Fed. Reg. 17254 (March 23, 2012), as corrected at 77 Fed. Reg. 33969 (June
			 8, 2012)), shall be the management requirements for a ballast water
			 discharge incidental to the normal operation of a vessel until the
			 Secretary revises the ballast water performance standard under subsection
			 (b) or adopts a more stringent State standard under subparagraph (B) of
			 this paragraph.
					(B)Adoption of more stringent State standardIf the Secretary makes a determination in favor of a State petition under section 9, the Secretary
			 shall adopt the more stringent ballast water performance standard
			 specified in the statute or regulation that is the subject of that State
			 petition in lieu of the ballast water performance standard in the final
			 rule described under subparagraph (A).
					(2)Initial management requirements for discharges other than ballast waterNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with
			 the Administrator, shall issue a final rule establishing best management
			 practices for discharges incidental to the normal operation of a vessel
			 other than ballast water.
				(b)Revised ballast water performance standard; 8-Year review
				(1)In generalSubject to the feasibility review under paragraph (2), not later than January 1, 2022, the
			 Secretary, in consultation with the Administrator, shall issue a final
			 rule revising the ballast water performance standard under subsection
			 (a)(1) so that a ballast water discharge incidental to the normal
			 operation of a vessel will contain—
					(A)less than 1 living organism per 10 cubic meters that is 50 or more micrometers in minimum
			 dimension;
					(B)less than 1 living organism per 10 milliliters that is less than 50 micrometers in minimum
			 dimension and more than 10 micrometers in minimum dimension;
					(C)concentrations of indicator microbes that are less than—
						(i)1 colony-forming unit of toxicogenic Vibrio cholera (serotypes O1 and O139) per 100 milliliters or
			 less than 1 colony-forming unit of that microbe per gram of wet weight of
			 zoological samples;
						(ii)126 colony-forming units of escherichia coli per 100 milliliters; and
						(iii)33 colony-forming units of intestinal enterococci per 100 milliliters; and
						(D)concentrations of such additional indicator microbes and of viruses as may be specified in
			 regulations issued by the Secretary in consultation with the Administrator
			 and such other Federal agencies as the Secretary and the Administrator
			 consider appropriate.
					(2)Feasibility review
					(A)In generalNot less than 2 years before January 1, 2022, the Secretary, in consultation with the
			 Administrator, shall complete a review to determine the feasibility of
			 achieving the revised ballast water performance standard under paragraph
			 (1).
					(B)Criteria for review of ballast water performance standardIn conducting a review under subparagraph (A), the Secretary shall consider whether revising the
			 ballast water performance standard will result in a scientifically
			 demonstrable and substantial reduction in the risk of introduction or
			 establishment of aquatic nuisance species, taking into account—
						(i)improvements in the scientific understanding of biological and ecological processes that lead to
			 the introduction or establishment of aquatic nuisance species;
						(ii)improvements in ballast water treatment technology, including—
							(I)the capability of such treatment technology to achieve a revised ballast water performance
			 standard;
							(II)the effectiveness and reliability of such treatment technology in the shipboard environment;
							(III)the compatibility of such treatment technology with the design and operation of a vessel by class,
			 type, and size;
							(IV)the commercial availability of such treatment technology; and
							(V)the safety of such treatment technology;
							(iii)improvements in the capabilities to detect, quantify, and assess the viability of aquatic nuisance
			 species at the concentrations under consideration;
						(iv)the impact of ballast water treatment technology on water quality; and
						(v)the costs, cost-effectiveness, and impacts of—
							(I)a revised ballast water performance standard, including the potential impacts on shipping, trade,
			 and other uses of the aquatic environment; and
							(II)maintaining the existing ballast water performance standard, including the potential impacts on
			 water-related infrastructure, recreation, propagation of native fish,
			 shellfish, and wildlife, and other uses of navigable waters.
							(C)Lower revised performance standard
						(i)In generalIf the Secretary, in consultation with the Administrator, determines on the basis of the
			 feasibility review and after an opportunity for a public hearing that no
			 ballast water treatment technology can be certified under section 5 to
			 comply with the revised ballast water performance standard under paragraph
			 (1), the Secretary shall require the use of the treatment technology that
			 achieves the performance levels of the best treatment technology
			 available.
						(ii)Implementation deadlineIf the Secretary, in consultation with the Administrator, determines that the treatment technology
			 under clause (i) cannot be implemented before the implementation deadline
			 under paragraph (3) with respect to a class of vessels, the Secretary
			 shall extend the implementation deadline for that class of vessels for not
			 more than 36 months.
						(iii)ComplianceIf the implementation deadline under paragraph (3) is extended, the Secretary shall recommend
			 action to ensure compliance with the extended implementation deadline
			 under clause (ii).
						(D)Higher revised performance standard
						(i)In generalIf the Secretary, in consultation with the Administrator, determines that ballast water treatment
			 technology exists that exceeds the revised ballast water performance
			 standard under paragraph (1) with respect to a class of vessels, the
			 Secretary shall revise the ballast water performance standard for that
			 class of vessels to incorporate the higher performance standard.
						(ii)Implementation deadlineIf the Secretary, in consultation with the Administrator, determines that the treatment technology
			 under clause (i) can be implemented before the implementation deadline
			 under paragraph (3) with respect to a class of vessels, the Secretary
			 shall accelerate the implementation deadline for that class of vessels. If
			 the implementation deadline under paragraph (3) is accelerated, the
			 Secretary shall provide not less than 24 months notice before the
			 accelerated deadline takes effect.
						(3)Implementation deadlineThe revised ballast water performance standard under paragraph (1) shall apply to a vessel
			 beginning on the date of the first drydocking of the vessel on or after
			 January 1, 2022, but not later than December 31, 2024.
				(4)Revised performance standard compliance deadlines
					(A)In generalThe Secretary may establish a compliance deadline for compliance by a vessel (or a class, type, or
			 size of vessel) with a revised ballast water performance standard under
			 this subsection.
					(B)Process for granting extensionsIn issuing regulations under this subsection, the Secretary shall establish a process for an owner
			 or operator to submit a petition to the Secretary for an extension of a
			 compliance deadline with respect to the vessel of the owner or operator.
					(C)Period of extensionsAn extension issued under subparagraph (B) may—
						(i)apply for a period of not to exceed 18 months from the date of the applicable deadline under
			 subparagraph (A); and
						(ii)be renewable for an additional period of not to exceed 18 months.
						(D)FactorsIn issuing a compliance deadline or reviewing a petition under this paragraph, the Secretary shall
			 consider, with respect to the ability of an owner or operator to meet a
			 compliance deadline, the following factors:
						(i)Whether the treatment technology to be installed is available in sufficient quantities to meet the
			 compliance deadline.
						(ii)Whether there is sufficient shipyard or other installation facility capacity.
						(iii)Whether there is sufficient availability of engineering and design resources.
						(iv)Vessel characteristics, such as engine room size, layout, or a lack of installed piping.
						(v)Electric power generating capacity aboard the vessel.
						(vi)Safety of the vessel and crew.
						(E)Consideration of petitions
						(i)DeterminationsThe Secretary shall approve or deny a petition for an extension of a compliance deadline submitted
			 by an owner or operator under this paragraph.
						(ii)DeadlineIf the Secretary does not approve or deny a petition referred to in clause (i) on or before the
			 last day of the 90-day period beginning on the date of submission of the
			 petition, the petition shall be deemed approved.
						(c)Future revisions of vessel incidental discharge standards; decennial reviews
				(1)Revised ballast water performance standardsThe Secretary, in consultation with the Administrator, shall complete a review, 10 years after the
			 issuance of a final rule under subsection (b) and every 10 years
			 thereafter, to determine whether further revision of the ballast water
			 performance standard would result in a scientifically demonstrable and
			 substantial reduction in the risk of the introduction or establishment of
			 aquatic nuisance species.
				(2)Revised standards for discharges other than ballast waterThe Secretary, in consultation with the Administrator, may include in a decennial review under this
			 subsection best management practices for discharges covered by subsection
			 (a)(2). The Secretary shall initiate a rulemaking to revise 1 or more best
			 management practices for such discharges after a decennial review if the
			 Secretary, in consultation with the Administrator, determines that
			 revising 1 or more of such practices would substantially reduce the
			 impacts on navigable waters of discharges incidental to the normal
			 operation of a vessel other than ballast water.
				(3)ConsiderationsIn conducting a review under paragraph (1), the Secretary, the Administrator, and the heads of
			 other appropriate Federal agencies as determined by the Secretary, shall
			 consider the criteria under section 4(b)(2)(B).
				(4)Revision after decennial reviewThe Secretary shall initiate a rulemaking to revise the current ballast water performance standard
			 after a decennial review if the Secretary, in consultation with the
			 Administrator, determines that revising the current ballast water
			 performance standard would result in a scientifically demonstrable and
			 substantial reduction in the risk of the introduction or establishment of
			 aquatic nuisance species.
				5.Treatment technology certification
			(a)Certification requiredBeginning 60 days after the date that the requirements for testing protocols are issued under
			 subsection (i), no manufacturer of a ballast water treatment technology
			 shall sell, offer for sale, or introduce or deliver for introduction into
			 interstate commerce, or import into the United States for sale or resale,
			 a ballast water treatment technology for a vessel unless the treatment
			 technology has been certified under this section.
			(b)Certification process
				(1)EvaluationUpon application of a manufacturer, the Secretary shall evaluate a ballast water treatment
			 technology with respect to—
					(A)the effectiveness of the treatment technology in achieving the current ballast water performance
			 standard when installed on a vessel (or a class, type, or size of vessel);
					(B)the compatibility with vessel design and operations;
					(C)the effect of the treatment technology on vessel safety;
					(D)the impact on the environment;
					(E)the cost effectiveness; and
					(F)any other criteria the Secretary considers appropriate.
					(2)ApprovalIf after an evaluation under paragraph (1) the Secretary determines that the treatment technology
			 meets the criteria, the Secretary may certify the treatment technology for
			 use on a vessel (or a class, type, or size of vessel).
				(3)Suspension and revocationThe Secretary shall establish, by regulation, a process to suspend or revoke a certification issued
			 under this section.
				(c)Certification conditions
				(1)Imposition of conditionsIn certifying a ballast water treatment technology under this section, the Secretary, in
			 consultation with the Administrator, may impose any condition on the
			 subsequent installation, use, or maintenance of the treatment technology
			 onboard a vessel as is necessary for—
					(A)the safety of the vessel, the crew of the vessel, and any passengers aboard the vessel;
					(B)the protection of the environment; or
					(C)the effective operation of the treatment technology.
					(2)Failure to complyThe failure of an owner or operator to comply with a condition imposed under paragraph (1) shall be
			 considered a violation of this section.
				(d)Period for use of installed treatment equipmentNotwithstanding anything to the contrary in this Act or any other provision of law, the Secretary
			 shall allow a vessel on which a system is installed and operated to meet a
			 ballast water performance standard under this Act to continue to use that
			 system, notwithstanding any revision of a ballast water performance
			 standard occurring after the system is ordered or installed until the
			 expiration of the service life of the system, as determined by the
			 Secretary, so long as the system—
				(1)is maintained in proper working condition; and
				(2)is maintained and used in accordance with the manufacturer’s specifications and any treatment
			 technology certification conditions imposed by the Secretary under this
			 section.
				(e)Certificates of type approval for the treatment technology
				(1)IssuanceIf the Secretary approves a ballast water treatment technology for certification under subsection
			 (b), the Secretary shall issue a certificate of type approval for the
			 treatment technology to the manufacturer in such form and manner as the
			 Secretary determines appropriate.
				(2)Certification conditionsA certificate of type approval issued under paragraph (1) shall specify each condition imposed by
			 the Secretary under subsection (c).
				(3)Owners and operatorsA manufacturer that receives a certificate of type approval for the treatment technology under this
			 subsection shall provide a copy of the certificate to each owner and
			 operator of a vessel on which the treatment technology is installed.
				(f)InspectionsAn owner or operator who receives a copy of a certificate under subsection (e)(3) shall retain a
			 copy of the certificate onboard the vessel and make the copy of the
			 certificate available for inspection at all times while the owner or
			 operator is utilizing the treatment technology.
			(g)BiocidesThe Secretary may not approve a ballast water treatment technology under subsection (b) if—
				(1)it uses a biocide or generates a biocide that is a pesticide, as defined in section 2 of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136), unless
			 the biocide is registered under that Act or the Secretary, in consultation
			 with the Administrator, has approved the use of the biocide in such
			 treatment
			 technology; or
				(2)it uses or generates a biocide the discharge of which causes or contributes to a violation of a
			 water quality standard under section 303 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1313).
				(h)Prohibition
				(1)In generalExcept as provided in paragraph (2), the use of a ballast water treatment technology by an owner or
			 operator of a vessel shall not satisfy the requirements of this Act unless
			 it has been approved by the Secretary under subsection (b).
				(2)Exceptions
					(A)Coast guard shipboard technology evaluation programAn owner or operator may use a ballast water treatment technology that has not been certified by
			 the Secretary to comply with the requirements of this section if the
			 technology is being evaluated under the Coast Guard Shipboard Technology
			 Evaluation Program.
					(B)Ballast water treatment technologies certified by foreign entitiesAn owner or operator may use a ballast water treatment technology that has not been certified by
			 the Secretary to comply with the requirements of this section if the
			 technology has been certified by a foreign entity and the certification
			 demonstrates performance and safety of the treatment technology equivalent
			 to the requirements of this section, as determined by the Secretary.
					(i)Testing protocolsNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation
			 with the Secretary, shall issue requirements for land-based and shipboard
			 testing protocols or criteria for—
				(1)certifying the performance of each ballast water treatment technology under this section; and
				(2)certifying laboratories to evaluate such treatment technologies.
				6.Exemptions
			(a)In generalNo permit shall be required or prohibition enforced under any other provision of law for, nor shall
			 any standards regarding a discharge incidental to the normal operation of
			 a vessel under this Act apply to—
				(1)a discharge incidental to the normal operation of a vessel if the vessel is less than 79 feet in
			 length and engaged in commercial service (as defined in section 2101(5) of
			 title 46, United States Code);
				(2)a discharge incidental to the normal operation of a vessel if the vessel is a fishing vessel,
			 including a fish processing vessel and a fish tender vessel (as defined
			 in section 2101 of title 46, United States Code);
				(3)a discharge incidental to the normal operation of a vessel if the vessel is a recreational vessel
			 (as defined in section 2101(25) of title 46, United States Code);
				(4)the placement, release, or discharge of equipment, devices, or other material from a vessel for the
			 sole purpose of conducting research on the aquatic environment or its
			 natural resources in accordance with generally recognized scientific
			 methods, principles, or techniques;
				(5)any discharge into navigable waters from a vessel authorized by an on-scene coordinator in
			 accordance with part 300 of title 40, Code of Federal Regulations, or part
			 153 of title 33, Code of Federal Regulations;
				(6)any discharge into navigable waters from a vessel that is necessary to secure the safety of the
			 vessel or human life, or to suppress a fire onboard the vessel or at a
			 shoreside facility; or
				(7)a vessel of the armed forces of a foreign nation when engaged in noncommercial service.
				(b)Ballast water dischargesNo permit shall be required or prohibition enforced under any other provision of law for, nor shall
			 any ballast water performance standards under this Act apply to—
				(1)a ballast water discharge incidental to the normal operation of a vessel determined by the
			 Secretary to—
					(A)operate exclusively within a geographically limited area;
					(B)take up and discharge ballast water exclusively within 1 Captain of the Port Zone established by
			 the Coast Guard unless the Secretary determines such discharge poses a
			 substantial risk of introduction or establishment of an aquatic nuisance
			 species;
					(C)operate pursuant to a geographic restriction issued as a condition under section 3309 of title 46,
			 United States Code, or an equivalent restriction issued by the country of
			 registration of the vessel; or
					(D)continuously take on and discharge ballast water in a flow-through system that does not introduce
			 aquatic nuisance species into navigable waters;
					(2)a ballast water discharge incidental to the normal operation of a vessel consisting entirely of
			 water suitable for human consumption; or
				(3)a ballast water discharge incidental to the normal operation of a vessel in an alternative
			 compliance program established pursuant to section 7.
				(c)Vessels with permanent ballast waterNo permit shall be required or prohibition enforced under any other provision of law for, nor shall
			 any ballast water performance standard under this Act apply to, a vessel
			 that carries all of its permanent ballast water in sealed tanks that are
			 not subject to discharge.
			(d)Vessels of the Armed ForcesNothing in this Act shall be construed to apply to the following vessels:
				(1)A vessel owned or operated by the Department of Defense (other than a time-chartered or
			 voyage-chartered vessel).
				(2)A vessel of the Coast Guard, as designated by the Secretary of the department in which the Coast
			 Guard is operating.
				7.Alternative compliance program
			(a)In generalThe Secretary, in consultation with the Administrator, may promulgate regulations establishing 1 or
			 more compliance programs as an alternative to ballast water management
			 regulations issued under section 4 for a vessel that—
				(1)has a maximum ballast water capacity of less than 8 cubic meters;
				(2)is less than 3 years from the end of the useful life of the vessel, as determined by the Secretary;
			 or
				(3)discharges ballast water into a facility for the reception of ballast water that meets standards
			 promulgated by the Administrator, in consultation with the Secretary.
				(b)Promulgation of facility standardsNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation
			 with the Secretary, shall promulgate standards for—
				(1)the reception of ballast water from a vessel into a reception facility; and
				(2)the disposal or treatment of the ballast water under paragraph (1).
				8.Judicial review
			(a)In generalAn interested person may file a petition for review of a final regulation promulgated under this
			 Act in the United States Court of Appeals for the District of Columbia
			 Circuit.
			(b)DeadlineA petition shall be filed not later than 120 days after the date that notice of the promulgation
			 appears in the Federal Register.
			(c)ExceptionNotwithstanding subsection (b), a petition that is based solely on grounds that arise after the
			 deadline to file a petition under subsection (b) has passed may be filed
			 not later than 120 days after the date that the grounds first arise.
			9.Effect on State authority
			(a)In generalNo State or political subdivision thereof may adopt or enforce any statute or regulation of the
			 State or political subdivision with respect to a discharge incidental to
			 the normal operation of a vessel after the date of enactment of this Act.
			(b)Savings clauseNotwithstanding subsection (a), a State or political subdivision thereof may enforce a statute or
			 regulation of the State or political subdivision with respect to ballast
			 water discharges incidental to the normal operation of a vessel that
			 specifies a ballast water performance standard that is more stringent than
			 the ballast water performance standard under section 4(a)(1)(A) and is in
			 effect on the date of enactment of this Act if the Secretary, after
			 consultation with the Administrator and any other Federal department or
			 agency the Secretary considers appropriate, makes a determination that—
				(1)compliance with any performance standard specified in the statute or regulation can in fact be
			 achieved and detected;
				(2)the technology and systems necessary to comply with the statute or regulation are commercially
			 available; and
				(3)the statute or regulation is consistent with obligations under relevant international treaties or
			 agreements to which the United States is a party.
				(c)Petition process
				(1)SubmissionThe Governor of a State seeking to enforce a statute or regulation under subsection (b) shall
			 submit a petition requesting the Secretary to review the statute or
			 regulation.
				(2)Contents; deadlineA petition shall—
					(A)be accompanied by the scientific and technical information on which the petition is based; and
					(B)be submitted to the Secretary not later than 90 days after the date of enactment of this Act.
					(3)DeterminationsThe Secretary shall make a determination on a petition under this subsection not later than 90 days
			 after the date that the petition is received.
				10.Application with other statutesNotwithstanding any other provision of law, this Act shall be the exclusive statutory authority for
			 regulation by the Federal Government of discharges incidental to the
			 normal operation of a vessel to which this Act applies. Except as provided
			 under section 4(a)(1)(A), any regulation in effect on the date immediately
			 preceding the effective date of this Act relating to any permitting
			 requirement for or prohibition on discharges incidental to the normal
			 operation of a vessel to which this Act applies shall be deemed to be a
			 regulation issued pursuant to the authority of this Act and shall remain
			 in full force and effect unless or until superseded by new regulations
			 issued hereunder.
		
